UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

            -against-                                              ORDER

VICTOR WALKER,                                                19 Cr. 334 (PGG)

                         Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the sentencing of the Defendant previously scheduled

for January 3, 2020 will take place on January 17, 2020 at 4:00 p.m. in Courtroom 705 of the

Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New York. Any

submissions on behalf of the Defendant are due December 27, 2019, and any submission by the

Government is due on January 3, 2020.

Dated: New York, New York
       December [L, 2019
                                           SO ORDERED.



                                           . L?
                                           United States District Judge
